PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No.  8,541,757
Issue Date:  September 24, 2013
Application No.  13/585,829
Filed:  August 14, 2012
Attorney Docket No. TRA-002 
Title:  ACCELERATOR ON A CHIP HAVING A COLD ION SOURCE  

:
:
:                        ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.378(b), filed October 14, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.   

This petition lacks item (1) above.

The instant petition is not signed by all of the inventors and will not be consider on the merits.  The petition was signed by one (1) inventor Kim Hailey.  This petition lacks the signature of inventor Robert O. Conn.  See 37 CFR 1.33(b):

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

 (1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42 ). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions 


cc:	Kim Hailey
	15769 Shady Lane
	Los Gatos, CA 95032



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)